DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 16 is objected to because of the following informalities:  in line 6, “with the movement configured to allow movement” should read --with the mount configured to allow movement--.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  in line 6, “with the movement configured to allow movement” should read --with the mount configured to allow movement--.  Appropriate correction is required
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by da Costa Goncalves et al. (U.S. Patent No. 5,261,739).
Regarding claim 10, da Costa Goncalves et al. discloses Device (title; figure 1) comprising, in combination: a mixing vessel including an open, upper peripheral edge (reference #20), a gate moveable between a closed position and an open position allowing communication with an interior of the mixing vessel (reference #45), a shaft extending through the interior of the mixing vessel (reference #34), mixing paddles extending radially from the shaft and inside the interior (reference #37, 38, 39, 41 and 42; column 2, lines 6-13), and a mount configured to provide movement of the mixing vessel vertically and angularly with respect to ground (column 2, lines 19-22); and a measuring bucket movable with respect to the mixing vessel (reference #60), with the measuring bucket including an open top and a closed bottom (bottom and top of reference #60, not labeled), with the measuring bucket capable to be moveable from a loading position with the measuring bucket abutting the ground, with the open top generally perpendicular to the ground (reference #60A as shown positioned in figure 1; column 2, lines 43-51), and with the closed bottom intermediate the open top and the mixing vessel, a transport position with the measuring bucket spaced from and parallel to the mixing vessel and with the open top above the closed bottom (although not shown in figure 1, intermediate position as reference #60A/60 is being raised up; column 2, lines 43-51), and an emptying position with the open top located within the upper peripheral edge and with the open top intermediate the closed bottom and the mixing vessel (reference #60 as shown positioned in figure 1; column 2, lines 43-51)); and a loader movable relative to the ground (reference #10, 14 and 15), with the loader including loader arms pivotable relative to a cab (reference #48 and 49), and a positioning base pivotable relative to the loader arms, with the mount removably attached to the positioning base (see figures 1 and 2, position base not labeled, but connected at top of reference #48; column 2, lines 19-29).
Claim(s) 5, 8 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van den Berg et al. (U.S. Patent Pub. No. 2016/0198677).
Regarding claim 18, Van den Berg discloses device (title; figures 1 and 2) comprising, in combination: a mixing vessel including an open, upper peripheral edge (figures 1 and 2, reference #3), a gate moveable between a closed position and an open position allowing communication with an interior of the mixing vessel (figures 1 and 2, reference #7), a shaft extending through the interior of the mixing vessel (figure 1, reference #4; figure 2, vertical portion of reference #8), mixing paddles extending radially from the shaft and inside the interior (figure 1, reference #5; figure 2, helical paddles of reference #8), and a mount secured to the mixing vessel, the mount configured to allow movement of the mixing vessel vertically and angularly with respect to ground (figure 1, reference #2; figure 2, reference #26); and a measuring bucket movable with respect to the mixing vessel (figures 1 and 2, reference #13), with the measuring bucket including an open top and a closed bottom (bottom and top of reference #13, not labeled), with the measuring bucket capable to be moveable from a loading position with the measuring bucket abutting the ground, with the open top generally perpendicular to the ground (see figure 2, reference #13 capable of loading in the horizontal position such that open top is perpendicular along top of pile of feed 16), and with the closed bottom intermediate the open top and the mixing vessel, a transport position with the measuring bucket spaced from and parallel to the mixing vessel and with the open top above the closed bottom (reference #13 being capable to be moved in intermediate position with open top above closed bottom (lifted slightly more than that shown in figure 2)), and an emptying position with the open top located within the upper peripheral edge and with the open top intermediate the closed bottom and the mixing vessel (reference #13 capable of being moved in an emptying position as recited; [0027]), wherein the measuring bucket comprises first and second clam shells having top ends and having bottom ends pivotable relative to each other about a clam axis (figures 1 and 2, reference #13; [0017]), with the top end of the first clam shell having a scraping blade abutting with and slideable along the ground (figure 2, see pointed end of reference #13, not labeled; [0017]), with the first and second clam shells being positionable in one of a first position, an intermediate position, and a maximum position, with the measuring bucket in the first position, in the intermediate position, and in the maximum position including an open top defined by the top ends of the first and second clam shells and a closed bottom defined by the bottom ends of the first and second clam shells, with the top ends of the first and second clam shells being spaced a first distance in the first position, with the top ends of the first and second clam shells being a greater distance than the first distance in the intermediate position, with the top ends of the first and second clam shells being a greatest distance larger than the greater distance in the maximum position (see figures 1 and 2, tops and bottom ends of reference #13, two pivot halves of reference #13 have varying positions with varying degrees of distances between open top ends of halves, with multiple other distances not shown).
Regarding claim 5, Van den Berg et al. discloses first and second pickup arms having first ends pivotably mounted to the mixing vessel about an arm axis spaced from and parallel to the edge axis and having second ends pivotably mounted to the measuring bucket about a bucket axis spaced from and parallel to the edge axis and to the arm axis, with the measuring bucket pivotable about the bucket axis between the loading, transport and emptying positions with pivotal movement of the first and second pickup arms about the arm axis (figures 1 and 2, reference #11).
Regarding claim 8, Van den Berg et al. discloses  a bar with the clam and bucket axes extending through the bar; a bar opening extending through the bar; first and second clam apertures extending through the first and second clam shells; and a pin extendable to one or more of the bar aperture and the first and second clam apertures (see figures 1 and 2, two clams of reference # 13 each have apertures with a pin through to connect to bar at end of reference #11 (see center bar between two reference #13, not labeled, that has two circles each with center pin)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over da Costa Goncalves et al. in view of Van den Berg.
Regarding claim 11, da Costa Goncalves et al. discloses all the limitations as set forth above.  The reference further discloses in combination: first and second pickup arms (figures 1 and 3, reference #61) having first ends pivotably mounted to the frame about an arm axis spaced from and parallel to the edge axis (figures 1 and 3, reference #63) and having second ends pivotably mounted to the measuring bucket about a bucket axis spaced from and parallel to the edge axis and to the arm axis (figures 1 and 3, reference #65), with the measuring bucket pivotable about the bucket axis between the loading, transport and emptying positions with pivotal movement of the first and second pickup arms about the arm axis (figures 1 and 3, reference #65; column 2, lines 43-51).  However, the reference discloses having the first ends mounted to the frame rather than the mixing vessel.
Van den Berg discloses the first and second pickup arms having first ends pivotably mounted to either the frame (figure 1, reference #11) or the mixing vessel (figure 2, reference #11).  As the instant specification is silent to unexpected results, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the frame connection of da Costa Goncalves et al. to have the first and second pickup arms have first ends pivotably mounted to the mixing vessel as taught by Van den Berg.  One of ordinary skill in the art would be motivated to do the foregoing because it would make the device more compact and weigh less (Van den Berg [0009]), and since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167.
Claims 7, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van den Berg et al. in view of Prichard et al. (U.S. Patent No. 3,246,884).
Regarding claim 9, Van den Berg et al. discloses all the limitations as set forth above.  However the reference fails to disclose a first and second link.
Prichard et al. teaches another transit mixer with loader (title; figure 1).  The reference teaches a first link having a first end pivotable relative to the mixing vessel about a first link axis parallel to and spaced from the arm and bucket axes and having a second end (reference #90); a second link having a first end pivotable relative to the one of the first and second pickup arms about a second link axis parallel to and spaced from the first link, arm and bucket axes and having a second end (reference #34); and a hydraulic cylinder having a first end pivotable relative to the mixing vessel about a cylinder axis parallel to, and spaced from, the first link, second link, arm and bucket axes and having a second end (reference #100), with the second ends of the first and second links and of the hydraulic cylinder pivotably connected about a connection axis parallel to and spaced from the first link, second link, arm, bucket and cylinder axes (reference #32; columns 3-4, lines 5-21).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the first and second links and hydraulic cylinder of Prichard et al. with the apparatus of Van den Berg et al.  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach transit mixers with loaders.  One of ordinary skill in the art would be motivated to provide the first and second links and hydraulic cylinder with pivotable connections because it permits increased and variable movement allowing the loader to move in more directions, ranges and angles to pick up material at more locations.
Regarding claim 16, Van den Berg discloses device (title; figures 1 and 2) comprising, in combination: a mixing vessel including an open, upper peripheral edge (figures 1 and 2, reference #3), a gate moveable between a closed position and an open position allowing communication with an interior of the mixing vessel (figures 1 and 2, reference #7), a shaft extending through the interior of the mixing vessel (figure 1, reference #4; figure 2, vertical portion of reference #8), mixing paddles extending radially from the shaft and inside the interior (figure 1, reference #5; figure 2, helical paddles of reference #8), and a mount secured to the mixing vessel, the mount configured to allow movement of the mixing vessel vertically and angularly with respect to ground (figure 1, reference #2; figure 2, reference #26); and a measuring bucket movable with respect to the mixing vessel (figures 1 and 2, reference #13), with the measuring bucket including an open top and a closed bottom (bottom and top of reference #13, not labeled), with the measuring bucket capable to be moveable from a loading position with the measuring bucket abutting the ground, with the open top generally perpendicular to the ground (see figure 2, reference #13 capable of loading in the horizontal position such that open top is perpendicular along top of pile of feed 16), and with the closed bottom intermediate the open top and the mixing vessel, a transport position with the measuring bucket spaced from and parallel to the mixing vessel and with the open top above the closed bottom (reference #13 being capable to be moved in intermediate position with open top above closed bottom (lifted slightly more than that shown in figure 2)), and an emptying position with the open top located within the upper peripheral edge and with the open top intermediate the closed bottom and the mixing vessel (reference #13 capable of being moved in an emptying position as recited; [0027]), first and second pickup arms having first ends pivotably mounted to the mixing vessel about an arm axis spaced from and parallel to the edge axis and having second ends pivotably mounted to the measuring bucket about a bucket axis spaced from and parallel to the edge axis and to the arm axis, with the measuring bucket pivotable about the bucket axis between the loading, transport and emptying positions with pivotal movement of the first and second pickup arms about the arm axis (figures 1 and 2, reference #11).  .  However the reference fails to disclose a first and second link.
Prichard et al. teaches another transit mixer with loader (title; figure 1).  The reference teaches a first link having a first end pivotable relative to the mixing vessel about a first link axis parallel to and spaced from the arm and bucket axes and having a second end (reference #90); a second link having a first end pivotable relative to the one of the first and second pickup arms about a second link axis parallel to and spaced from the first link, arm and bucket axes and having a second end (reference #34); and a hydraulic cylinder having a first end pivotable relative to the mixing vessel about a cylinder axis parallel to, and spaced from, the first link, second link, arm and bucket axes and having a second end (reference #100), with the second ends of the first and second links and of the hydraulic cylinder pivotably connected about a connection axis parallel to and spaced from the first link, second link, arm, bucket and cylinder axes (reference #32; columns 3-4, lines 5-21).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the first and second links and hydraulic cylinder of Prichard et al. with the apparatus of Van den Berg et al.  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach transit mixers with loaders.  One of ordinary skill in the art would be motivated to provide the first and second links and hydraulic cylinder with pivotable connections because it permits increased and variable movement allowing the loader to move in more directions, ranges and angles to pick up material at more locations.
Regarding claim 7, Van den Berg et al. in view of Prichard et al. discloses all the limitations as set forth above.  The reference as modified further discloses wherein the measuring bucket comprises first and second clam shells having top ends and having bottom ends pivotable relative to each other about a clam axis (figures 1 and 2, reference #13; [0017]), with the top end of the first clam shell having a scraping blade abutting with and slideable along the ground (figure 2, see pointed end of reference #13, not labeled; [0017]), with the first and second clam shells being positionable in one of a first position, an intermediate position, and a maximum position, with the measuring bucket in the first position, in the intermediate position, and in the maximum position including an open top defined by the top ends of the first and second clam shells and a closed bottom defined by the bottom ends of the first and second clam shells, with the top ends of the first and second clam shells being spaced a first distance in the first position, with the top ends of the first and second clam shells being a greater distance than the first distance in the intermediate position, with the top ends of the first and second clam shells being a greatest distance larger than the greater distance in the maximum position (see figures 1 and 2, tops and bottom ends of reference #13, two pivot halves of reference #13 have varying positions with varying degrees of distances between open top ends of halves, with multiple other distances not shown).
Claims 2, 3, 4, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over da Costa Goncalves et al. in view of Van den Berg and Prichard et al. (U.S. Patent No. 3,246,884).
Regarding claim 16, da Costa Goncalves et al. discloses Device (title; figure 1) comprising, in combination: a mixing vessel including an open, upper peripheral edge (reference #20), a gate moveable between a closed position and an open position allowing communication with an interior of the mixing vessel (reference #45), a shaft extending through the interior of the mixing vessel (reference #34), mixing paddles extending radially from the shaft and inside the interior (reference #37, 38, 39, 41 and 42; column 2, lines 6-13), and a mount configured to provide movement of the mixing vessel vertically and angularly with respect to ground (column 2, lines 19-22); and a measuring bucket movable with respect to the mixing vessel (reference #60), with the measuring bucket including an open top and a closed bottom (bottom and top of reference #60, not labeled), with the measuring bucket capable to be moveable from a loading position with the measuring bucket abutting the ground, with the open top generally perpendicular to the ground (reference #60A as shown positioned in figure 1; column 2, lines 43-51), and with the closed bottom intermediate the open top and the mixing vessel, a transport position with the measuring bucket spaced from and parallel to the mixing vessel and with the open top above the closed bottom (although not shown in figure 1, intermediate position as reference #60A/60 is being raised up; column 2, lines 43-51), and an emptying position with the open top located within the upper peripheral edge and with the open top intermediate the closed bottom and the mixing vessel (reference #60 as shown positioned in figure 1; column 2, lines 43-51)); first and second pickup arms (figures 1 and 3, reference #61) having first ends pivotably mounted to the frame about an arm axis spaced from and parallel to the edge axis (figures 1 and 3, reference #63) and having second ends pivotably mounted to the measuring bucket about a bucket axis spaced from and parallel to the edge axis and to the arm axis (figures 1 and 3, reference #65), with the measuring bucket pivotable about the bucket axis between the loading, transport and emptying positions with pivotal movement of the first and second pickup arms about the arm axis (figures 1 and 3, reference #65; column 2, lines 43-51).  However, the reference discloses having the first ends mounted to the frame rather than the mixing vessel.
Van den Berg discloses the first and second pickup arms having first ends pivotably mounted to either the frame (figure 1, reference #11) or the mixing vessel (figure 2, reference #11).  As the instant specification is silent to unexpected results, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the frame connection of da Costa Goncalves et al. to have the first and second pickup arms have first ends pivotably mounted to the mixing vessel as taught by Van den Berg.  One of ordinary skill in the art would be motivated to do the foregoing because it would make the device more compact and weigh less (Van den Berg [0009]), and since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167.
However the reference fails to disclose a first and second link.
Prichard et al. teaches another transit mixer with loader (title; figure 1).  The reference teaches a first link having a first end pivotable relative to the mixing vessel about a first link axis parallel to and spaced from the arm and bucket axes and having a second end (reference #90); a second link having a first end pivotable relative to the one of the first and second pickup arms about a second link axis parallel to and spaced from the first link, arm and bucket axes and having a second end (reference #34); and a hydraulic cylinder having a first end pivotable relative to the mixing vessel about a cylinder axis parallel to, and spaced from, the first link, second link, arm and bucket axes and having a second end (reference #100), with the second ends of the first and second links and of the hydraulic cylinder pivotably connected about a connection axis parallel to and spaced from the first link, second link, arm, bucket and cylinder axes (reference #32; columns 3-4, lines 5-21).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the first and second links and hydraulic cylinder of Prichard et al. with the apparatus of da Costa Goncalves et al.  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach transit mixers with loaders.  One of ordinary skill in the art would be motivated to provide the first and second links and hydraulic cylinder with pivotable connections because it permits increased and variable movement allowing the loader to move in more directions, ranges and angles to pick up material at more locations.
Regarding claim 17, da Costa Goncalves et al. in view of Van den Berg and Prichard et al. discloses all the limitations as set forth above.  The reference as modified further discloses in combination: a pivotal follower having a first end and having a second end pivotably mounted to one of the first and second pickup arms about a follower axis intermediate, parallel to, and spaced from the arm and bucket axes (reference #66); a tie having a first end pivotably mounted to the measuring bucket about a first tie axis intermediate and spaced from the open top and the closed bottom and spaced from and parallel to the follower, arm and bucket axes and having a second end pivotably mounted to the pivotal follower about a second tie axis intermediate and spaced from the first and second ends of the pivotal follower and spaced from and parallel to the first tie, follower, arm and bucket axes (reference #67), with the pivotal follower camming upon the open, upper peripheral edge as the measuring bucket moves from the transport position to the emptying position (reference #66; column 2, lines 43-52).
Regarding claim 2, da Costa Goncalves et al. in view of Van den Berg and Prichard et al. discloses all the limitations as set forth above.  The reference as modified further discloses in combination: a lid abutting with the open, upper peripheral edge (reference #25), with the lid movable with respect to the mixing vessel and movable with respect to the measuring bucket between a closed position and an open position (figure 1, reference #25 shows closed position, reference #25A shows open position), with the lid in the closed position abutting with the open, upper peripheral edge and closing the interior of the mixing vessel (figure 1, reference #25) and when the measuring bucket is in the loading position, and with the lid in the open position being spaced from the open, upper peripheral edge and when the measuring bucket is in the emptying position (reference #25A; column 2, lines 62-66).
Regarding claim 3, da Costa Goncalves et al. in view of Van den Berg and Prichard et al. discloses all the limitations as set forth above.  The reference as modified further discloses wherein the lid includes a peripheral rim and an arcuate basin depressed within the peripheral rim and located opposite to the interior when the lid is in the closed position, with the arcuate basin including an opening in communication with the interior of the mixing vessel in the closed position (reference #25-29; columns 1-2, lines 63-5 (reference #25 is chute having rim with arcuate basin as defined by inclined walls with ability to hold material and opening for receiving material)).
Regarding claim 4, da Costa Goncalves et al. in view of Van den Berg and Prichard et al. discloses all the limitations as set forth above.  The reference as modified further discloses wherein the lid is hingedly connected between the peripheral rim and the open, upper peripheral edge about an edge axis and pivotal between the closed position and the open position, with the edge axis located on an opposite side of the open, upper peripheral edge with the measuring bucket in the emptying position (reference #30 and 32; columns 1-2, lines 63-5).
Allowable Subject Matter
Claims 6, 12, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 6/28/2022 have been fully considered but they are not persuasive. Applicant states that claim 16 was not rejected; however pages 8-9 in the nonfinal rejection dated 3/28/2022 clearly sets forth a rejection of claim 16 which is maintained in the current office action.
Regarding claim 10, while there was no previous rejection, it was the intervening limitations of claim 6, upon which claim 10 depended that made it allowable, not the limitations found in claims 1 and 10 alone.
Applicant argues Van den Berg does not disclose a measuring bucket; however, Applicant’s remarks amount to a general allegation without specifically pointing out how the language of the claims patentably distinguish them from Van den Berg.  
Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH INSLER/Primary Examiner, Art Unit 1774